Notice of Allowability

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein, performing the training on the pre-set processing model according to the speech sample data from all areas of the country, to generate the general acoustic model for common speech, comprises: performing training on a pre-set depth neural network model according to the speech sample data from all areas of the country, to generate an acoustic model of a connectionist temporal classification framework, the acoustic model of the connectionist temporal classification framework comprising a model structure based on a deep long short-term memory unit.”
Regarding claim 11, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein, performing the training on the pre-set processing model according to the speech sample data from all areas of the country, to generate the general acoustic model for common speech, comprises: performing training on a pre-set depth neural network model according to the speech sample data from all areas of the country, to generate an acoustic model of a connectionist temporal classification framework, the acoustic model of the connectionist temporal classification framework comprising a model structure based on a deep long short-term memory unit.”
Regarding claim 12, the prior art of record alone or in combination does not teach in combination with the other limitations of claim “wherein, performing the training on the pre-set processing model according to the speech sample data from all areas of the country, to generate the general acoustic model for common speech, comprises: performing training on a pre-set depth neural network model according to the speech sample data from all areas of the country, to generate an acoustic model of a connectionist temporal classification framework, the acoustic model of the 
The dependent claims further limit the independent claims and are likewise allowed.
The closest prior art of: 
Biadsy et al (US 8,583,432) teaches both common acoustic models (step 104, col. 12 II. 15 - 31 and col. 12 I. 59-col. 13, I. 3) and adapted acoustic models (step 106 col. 12, II. 32-47 see especially the final sentence -adapted acoustic models 210 as in col. 7, II. 20-33).
Chen et al (Improving Deep Neural Networks Based Multi-Accent Mandarin Speech Recognition Using 1-Vectors and Accent-Specific Top layer, 2015) teaches an adaptive tuning method (adaptive learning rate as in Section 5.3), including accent specific layers in a neural network (Section 3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856.  The examiner can normally be reached on Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW H BAKER/Primary Examiner, Art Unit 2659